 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL GONZALEZ,                                  No. 2:15-cv-02448-TLN-KJN PS
12                      Plaintiff,                     ORDER
13          v.
14   DEPARTMENT (BUREAU) OF REAL
     ESTATE., et al.
15
                        Defendants.
16

17          This case concerns Plaintiff’s allegations of wrongful revocation of his real estate license,

18   as against individual employees of the Department (“Bureau”) of Real Estate. (See ECF No. 136

19   at p. 2) Amidst a plethora of other motions and issues, the Court notes that Plaintiff currently has

20   a motion to amend the scheduling order set for a February 13, 2020 hearing. (ECF Nos. 152,

21   161.) Under Local Rule 230(c), Defendants opposition was due on or before January 30, 2020.

22   However, a review of the docket indicates that no response was submitted. Because the Court

23   prefers to resolve motions on their merits, Defendants are ORDERED to file an opposition (or

24   statement of non–opposition) on or before February 4, 2020. Plaintiff may file a reply, if he

25   chooses, on or before February 11, 2020. The hearing remains set for February 13, 2020.

26   Dated: January 31, 2020

27

28
                                                      1
